Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Election/Restrictions
Applicant’s election of Group II in the reply filed on 12/4/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-2 are withdrawn from examination without traverse. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At the outset, the examiner notes that the claims are replete with grammatical indefiniteness errors.  The claims appear to be an improper translation of a foreign document.  Because the number and degree of the errors are so severe, the errors identified below may not encompass all of said errors. The examiner respectfully requests the applicant correct all errors, including any errors not documented below.  


Claim 3 recites the limitations "the flat first glass plate;" “the surface stress;” “the processed first glass plate;” and “the flat prefabricated part.”  There is insufficient antecedent basis for these limitations in the claim.
Claim 3 recites “the shape of a flat plate.”  It’s not clear if “a flat plate” is the same as the first flat plate previously recited.  The examiner will assume they are the same.
Claim 4 recites “the shape of a flat plate.”  It is not clear if this refers to the previously recited flat prefabricated part or a different prefabricated part. 
Claim 4 recites “the surface stress.”  There is insufficient antecedent basis for this limitation in the claim. 
Claim 5 recites “the surface stress.”  There is insufficient antecedent basis for this limitation in the claim. 
The limitations “the flatness of the first glass plate or the prefabricated part is less than 5%” is unclear because “flatness” as a percentage is not a known unit of measure in the art.  The examiner will assume any flat plate meets the claim. 
Claim 8 recites the limitations "the concave;" and “the convex.” There is insufficient antecedent basis for these limitations in the claim.
Claim 9 recites “the pressure applied.”  There is insufficient antecedent basis for this limitation in the claim. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


	
	
Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 requires that the prefabricated part is curved. This does not include all the limitations of claim 3 because claim 3 requires that the prefabricated part is flat.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cleary et al. (US 2016/0207290) in view of Mairlot (US 4899507).
As to claims 3 and 4, Cleary discloses a manufacturing method of a composite material of laminated curved glass, wherein the composite material of laminated curved glass comprises a first glass plate 16, a prefabricated part 12, and an adhesive film 14 configured between the first glass plate and the prefabricated part, the thickness of the first glass plate is 0.1 mm to 2.2 mm (para 64), the method comprises the following steps: (1) providing the flat first glass plate with a thickness of 0.1 mm to 2.2 mm (para 64), and providing the prefabricated part; (2) impose the prefabricated part and first glass plate with strengthening treatment (para 40, 52, 67), the processed first glass plate is in the shape of a flat plate (para 67), and the surface stresses of the first glass plate and the prefabricated part are 10-1000MPa (para 60, 64); 
and (3) low temperature molding process, adhesive film prepared, laminating the first glass plate processed in step (2), the adhesive film, and the prefabricated part in sequence, and then performing the low temperature press (cold forming, para 67) molding process to obtain the composite material of laminated curved glass (para 63-67, 73, figs 1-3).

Cleary does not disclose that the prefabricated part is flat before lamination.  However, Mairlot discloses a method of forming a curved glass laminate, wherein both the first and second glass plates are flat, as such reduces the cost and ease of fabrication (col 2, line 50 – col 3, line 15). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Cleary such that the prefabricated part is flat before lamination as taught by the Mairlot above as such a modification achieves the advantages discussed above.

As to claim 5, the surface stress of the first glass plate or the prefabricated part is 20-900 MPa after strengthening (para 40, 67), and the flatness of the first glass plate or the prefabricated part is less than 5 % (plates are flat, see above).

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleary and Mairlot, as applied to claim 3 above, and further in view of Oustin et al. (US 4180426).
As to claim 6, while Clearly discloses laminating under vacuum (para 67), Cleary does not disclose the vacuum being less than or equal to 50PA.  However, Oustin discloses laminating curved glass under vacuum and discloses that the amount of vacuum is a results effective variable that effects the sealing and the pressure applied to the glass. Clearly discloses that vacuum and pressure optimization is critical (col 2, line 57 – col 3, line 43).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use a vacuum of 50Pa or less during lamination as one of ordinary skill in the art would have achieved such by performing routine experimentation to optimize as taught by Clearly above.
As to claim 8, Clearly discloses the low temperature molding process is performed at between 80 to 380 deg C in a cold pressing device (suitable apparatus, para 67), but fails to disclose the cold pressing device comprises a first mold for molding the first glass plate into a curved shape and a second mold for pressing the prefabricated part.

Oustin discloses a cold pressing device comprising a first mold 6 for molding the first glass plate into a curved shape and a second mold 7 for pressing the prefabricated part (fig 1, col 3, lines 50-68).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Cleary and Mairlot such that the cold pressing device comprises a first mold for molding the first glass plate into a curved shape and a second mold for pressing the prefabricated part as taught by Oustin above as doing such improves air extraction (col 2, lines 28-30, col 3,lines 20-30). 
As to claim 9, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to use a pressure applied by the first mold to the first glass plate or the second mold to the prefabricated part of 10-100 kPa as one would have achieved such by performing routine experimentation as taught by Oustin (see above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/           Primary Examiner, Art Unit 1748